DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 16 November 2021 have been fully considered but they are not persuasive.
Applicant argues that Roter does not explicitly disclose an area free of at least one from the group consisting of pressure and turbulence increasing obstructing elements, as recited in claim 1.  Applicant specifically states that panels 141, 143, 145, and 147 of Roter do not extend the resultant airflow direction but rather obstruct the outflow direction.  However, “the area” of the claim is defined as being “at least one, preferably more than two times the turbine diameter” with now further limitation claimed.  Therefore, “the area” taught by Roter is defined as being the interior space defined by 141, 143, 145, and 147.  As that area is completely empty, it is free of at least one from the group consisting of pressure and turbulence increasing obstructing elements. Given the breadth of the claim, and the fact that it is attempting to claim a negative (which is admittedly difficult) the panels 141, 143, 145, and 147 of Roter cannot be read to obstruct the area as they are exterior to the area. Thus, Roter does disclose the instant invention. 
Claim Objections
Claim 11 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 11: Lines 3 recites “an angle between 5 and 20”, it appears the units are missing from “5 and 20”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: The second to last line recites “preferably”, this is narrative in nature and it is unclear if the limitation following is actually required by the claim.
Regarding claims 2-18: These claims are rejected due to their dependency to claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roter et al. (“Roter”; US 2013/0334825).
Regarding claim 1: Roter discloses an electric power system (Fig. 1) for converting wind energy into electric energy, comprising: 
a duct (113, 115, 117, 119, 121, 123, 125, 127) configured for air flow, the duct comprising: 
a floor (127); 
a first and a second wall (113, 117, 121, 125), 
a roof (123), and 
defining an air inflow direction towards at least one turbine (131) having a diameter and being disposed adjacent to or at least partially in the duct (Fig. 2) and defining together with the duct an air outflow direction (shown in Fig. 2) with an area (area made by 141, 143, 147) free of at least one from the group consisting of pressure and turbulence increasing obstructing elements, extending in the resultant air outflow direction of the turbine over a length of at least one, and more than two times the turbine diameter, measured from the center of rotation of the turbine (as there is nothing in that area, shown in Fig. 2).
Regarding claim 3: Roter discloses the walls extend under a respective first angle and a second angle with respect to a line connecting the starting points of the frist angle and the second angle (as shown in Fig. 2), where the first angle lies between 45 
Regarding claim 4: Roter discloses the first angle and the second angle together form a 90 degree angle (as both are 45 degrees). 
Regarding claim 5: Roter discloses the floor further includes a side and an edge, the side of the floor facing the roof is inclined, going upward from the edge of the floor inwardly, over a distance smaller than the distance from the edge to the turbine (as shown in Fig. 2).  
Regarding claim 6: Roter discloses the roof further includes a side and an edge, the side of the roof facing the floor is inclined, going downward from the edge of the roof inwardly, over a distance smaller than the distance from the edge to the turbine (as shown in Fig. 2).  
Regarding claim 10: Roter discloses the roof extends over the floor in a direction away from the turbine (as shown in Fig. 2).  
Regarding claim 12: Roter discloses the cross section of the duct decreases in a direction toward the turbine (as shown in Fig. 1 and 2).  
Regarding claim 13: Roter discloses the cross-section decreases between 1 and 3 times (Fig. 2 shows around 1-2 times of a decrease).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roter, in view of Holter et al. (“Holter”; US 2003/0133782).
	Regarding claim 2: Roter discloses the area free of pressure increasing obstructing elements but does not explicitly disclose a pressure decreasing element arranged in the area free of pressure increasing obstructing elements.  
	However, Holter discloses a pressure decreasing element (50a, 50b).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the area of Roter to include the diffuser of Holter in order to decrease the outflow pressure.   
Regarding claim 16: Roter discloses a wall but does not explicitly disclose at least one wall is curved or folded.  
However, Holter discloses at least one wall is curved or folded (at 27a, Fig. 2).  
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the wall of Roter to be curved or folded, as disclosed by Holter in order to better direct air to the turbine. 
Regarding claim 17: Roter discloses a turbine but does not explicitly disclose a deflector before the turbine inside or adjacent to the air duct.  
However, Holter discloses a deflector (30) before the turbine inside or adjacent to the air duct (Fig. 1).  
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the turbine of Roter to include the deflector of Holter in order to better direct in the air. 
Regarding claim 18: Roter discloses a turbine but does not explicitly disclose the deflector is movable.
However, Holter discloses the deflector is movable (paragraph 0031).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the turbine of Roter to include the deflector of Holter in order to better direct in the air. 
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Roter.
Regarding claim 7: Roter discloses the angle under which the roof is inclined toward the floor, but does not explicitly disclose the angle is between 15 and 20 degrees.  
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the angle of Roter to be in the claimed range in order to design an optimum system. 
Regarding claim 11: Roter discloses the floor further includes a side and an edge and the roof includes a side and an edge, the direction from the edge of the floor to the edge of the roof extends at an angle from a direction perpendicular to the plane in which the roof or the floor lays, but does not explicitly disclose the angle si between 5 and 20, and between 8 and 12 degrees
 In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the angle of Roter to be in the claimed range in order to design an optimum system. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Roter, in view of Pringle et al. (“Pringle”; US 2013/0119661).
Regarding claim 8: Roter discloses the first and the second wall but does not explicitly disclose at least one louver, extending between the first and the second wall, and inclined upwardly in a direction toward the turbine.  
However, Pringle discloses at least one louver (140, 142), extending between the first and the second wall (Fig. 3A), and inclined upwardly in a direction toward the turbine (120).  
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the walls of Roter to include the louvers of Pringle in order to better adjust for different wind speed parameters (paragraph 0063).
Regarding claim 9: Roter discloses the first and the second wall but does not explicitly disclose discloses wherein the at least one louver is a first louver and a second louver, the first louver, arranged above the floor, is inclined upwards at an angle between 20 and 30 degrees, and the second louver, arranged between the fist louver and the roof, is inclined at an angle between 5 and 15 degrees.  

And, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the walls of Roter to include the louvers of Pringle in order to better adjust for different wind speed parameters (paragraph 0063) and to modify the angle to be in the claimed range in order to design an optimum system.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roter, in view of Al-Garni et al. (“Al-Garni”; US 2015/0167636).
Regarding claim 14: Roter discloses a roof, but does not explicitly disclose solar panels on top of the roof.  
However, Al-Garni discloses solar panels (36) on top of the roof (via 22).  
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the roof of Roter to include the solar panels of Al-Garni in order to increase energy harvest capabilities.
Regarding claim 15: Roter as modified by Al-Garni discloses solar panels on the roof, Roter further discloses the duct is configured for guiding air along the bottom side of the solar panels, for cooling the bottom side of the solar panels (as the airflow . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN GUGGER/Primary Examiner, Art Unit 2832